PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Azam et al.
Application No. 16/249,883
Filed: 16 Jan 2019
For: TRACKING A MOBILE DEVICE


:
:
:
:	DECISION ON PETITION
:




This is a decision on the “PETITION TO WITHDRAW TERMINAL DISCLAIMER UNDER 37 C.F.R. § 1.182”, filed November 19, 2020, requesting withdrawal of the terminal disclaimer, filed August 11, 2020, over U.S. Patent No. 10,225,691. 

The petition is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The issue on petition to withdraw a recorded terminal disclaimer is whether or not the recorded terminal disclaimer is applicable to one or more claims.  The undersigned has consulted with the examiner of record, who states that the August 11, 2020 terminal disclaimer does apply to at least one claim of record.  

Specifically, Examiner Wong has determined the recorded terminal disclaimer remains applicable to claims 1-11.  As the recorded terminal disclaimer remains applicable to one or more claims, the examiner has concluded it should be retained. If petitioner has any further questions about applicability of the recorded terminal disclaimer to the claims, they should be directed to Examiner Wong.  

If at a time prior to issuance, it is determined that the terminal disclaimer no longer applies to at least one claim of record, petitioner is not precluded from filing a request for reconsideration.  However, to be effective any such request must be made and acted on prior to issuance of the patent.

The Office acknowledges receipt of the required $420 large entity Rule 182 petition fee.




/SHIRENE W BRANTLEY/Attorney Advisor, OPET